Citation Nr: 0614141	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-07 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than July 24, 2002, 
for the grant of a separate compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to November 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

On April 19, 2006, the veteran filed a motion to file 
evidence out of time under 38 C.F.R. § 20.1304, for good 
cause shown.  The motion included a waiver of initial RO 
consideration.  On April 28, 2006, the Board granted the 
veteran's motion and the evidence submitted with the motion 
was made a part of the veteran's claims folder and has been 
taken into consideration during the review of this appeal.


FINDINGS OF FACT

1.  In an April 1966 rating decision, the RO granted service 
connection for incomplete bundle branch block with 
hypertension with an evaluation of 10 percent, effective 
December 1, 1965; the veteran did not file an appeal.

2.  The 10 percent rating for the heart condition and 
hypertension was continued in a May 1992 rating decision; the 
veteran did not perfect an appeal of this decision.

3.  Thereafter, a claim for an increased evaluation or a 
separate evaluation for hypertension was not received prior 
to July 24, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to July 24, 2002, 
for a separate compensable evaluation for hypertension have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an earlier effective 
date for a separate compensable evaluation for hypertension.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

However, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue currently on appeal.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claim is not subject to 
the provisions of the VCAA.

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the Board notes that the veteran 
has been appropriately informed of the applicable legal 
criteria and has been accorded ample opportunity to present 
evidence and argument as required by the Court's 
jurisprudence in general.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The effective date of an award of increased compensation will 
be the earliest date that it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date.  Otherwise, the 
effective date will be the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

In an April 1966 rating decision, the veteran was granted 
service connection for incomplete bundle branch block with 
hypertension.  The disability was assigned a 10 percent 
disability rating.  The veteran did not appeal this decision 
and the decision, therefore, became final.  The 10 percent 
rating was continued in a May 1992 rating decision.  Although 
the veteran submitted a notice of disagreement with this 
decision, he did not perfect an appeal by submitting a 
substantive appeal in response to the statement of the case.  
Consequently, this decision also became final.  Thereafter, 
no formal or informal claim for an increased evaluation was 
received prior to July 24, 2002.  Moreover, there is no 
evidence showing that the increase in disability warranting a 
separate compensable rating occurred during the one-year 
period prior to the date of receipt of claim for increase.  
These facts are not in dispute and support the RO's 
determination that an effective date earlier than July 24, 
2002, is not in order for the separate compensable rating for 
hypertension.  

The veteran contends that because his service medical records 
show that he was diagnosed with hypertension while on active 
military duty and because he filed his original claim for 
service connection for hypertension in December 1965, the 
effective date of the grant of a separate compensable 
evaluation for hypertension should be the day following his 
discharge from service.  This contention is without legal 
merit in view of the final rating decisions of April 1966 and 
May 1992, in which it was determined that a separate 
compensable rating was not warranted for hypertension.

The veteran's representative has alleged that the failure to 
grant a separate compensable rating for hypertension in the 
April 1966 rating decision was clearly and unmistakably 
erroneous.  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue.  Fugo, at 43.  A 
claim of CUE must be specific as to when and how the error 
occurred; mere disagreement with how the facts were weighed 
and evaluated "can never rise to the stringent definition of 
CUE." Fugo, at 44.

Although the representative has alleged the existence of CUE, 
he has not identified any legal or factual basis for this 
allegation.  He has simply averred that there was CUE in the 
decision.  He has not raised a valid claim of CUE.


ORDER

An effective date prior to July 24, 2002, for the grant of a 
separate compensable evaluation for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


